Citation Nr: 1132049	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 10 percent for head injury with headaches and history of post-concussion syndrome. 

3.  Entitlement to an initial rating in excess of zero percent for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of zero percent for osteoarthritis of the cervical spine.

5.  Entitlement to an initial rating in excess of zero percent for osteoarthritis of the right hip with bursitis.

6.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1986 to March 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2008 and April 2010 rating decisions of the RO in Roanoke, Virginia.  The March 2008 rating decision granted service connection for PTSD and assigned an initial disability rating of 10 percent, granted service connection for degenerative arthritis of the lumbar spine and assigned an initial disability rating of 10 percent, and denied an increased rating in excess of 10 percent for service-connected head injury (with headaches and history of post-concussion syndrome).  The Veteran entered a notice of disagreement with these issues.  The RO issued a statement of the case in November 2008.  Thereafter, because the Veteran did not enter a substantive appeal to the issue of initial rating (10 percent) for the lumbar spine disability, the initial rating decision on that issue became final.  Further development was undertaken with additional evidence received on the issues of initial rating for PTSD and increased rating for head injury (with headaches and history of post-concussion syndrome) within one year of the March 2008 rating decision; therefore, these issues did not become final.  See 38 C.F.R. § 3.156(b) (2010).

In February 2009, the Veteran submitted claims for service connection for bilateral hearing loss, cervical spine disorder, and right hip osteoarthritis with bursitis, and increased (in excess of 10 percent) rating for degenerative arthritis of the lumbar spine.  The April 2010 rating decision granted service connection for bilateral hearing loss, cervical spine disorder, and right hip osteoarthritis with bursitis, and assigned noncompensable (0 percent) initial disability ratings for each of these disabilities.  The April 2010 rating decision also denied an increased rating (in excess of 10 percent) for degenerative arthritis of the lumbar spine.  The Veteran entered a notice of disagreement with this decision in April 2011.  It does not appear that a statement of the case has been entered regarding these issues. 

The Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting in Roanoke, Virginia, in April 2011.  A transcript of the hearing is associated with the claims file.

The issues regarding the initial disability ratings for bilateral hearing loss, osteoarthritis of the cervical spine, and arthritis of the right hip, and increased rating for degenerative arthritis of the lumbar spine, and increased rating for head injury residuals are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's PTSD has been manifested by irritability, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Because the rating issue for PTSD arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board personal hearing in April 2011, the Veteran's PTSD symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  This is competent evidence regarding his level of disability.  In addition, the Veteran's representative indicated that, before the hearing, he showed the Veteran the criteria VA uses in rating cases for PTSD.  The CAVC has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Thus, the Board finds that the record demonstrates that the Veteran has actual knowledge of the information and evidence needed to establish a higher initial rating than 10 percent for PTSD.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.  

The Board acknowledges that the Veteran identified treatment records from Rockwood Counseling Associates.  The RO requested these records in September 2009, and received a response that no records are available.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  As in this Veteran's case, a follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  See 38 C.F.R. § 3.159(c)(1).

In addition, the Veteran was afforded VA examinations in February 2008 and 2009.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and included a thorough examination of the Veteran.  The findings of the examiners addressed the pertinent rating criteria were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

The Board acknowledges, that the Veteran was dissatisfied with the February 2008 examination and generally disagreed with the examiner's findings.  However, disagreement with the results of an examination is not a reason to find the examination inadequate.  The Board has reviewed and considered the Veteran's testimony and written assertions regarding his symptoms, as well as those submitted by others on his behalf.  This evidence is competent to the extent that it attempts to describe observable symptoms, and the Board finds it to be credible.  In any event, the Board finds that a remand for a new examination is not necessary.  

Initial Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  See 38 C.F.R. § 4.126.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the March 2008 rating decision on appeal, the RO granted service connection and assigned an initial 10 percent rating for PTSD, pursuant to Diagnostic Code 9411.  The Veteran disagreed with the 10 percent initial rating assigned, and this appeal ensued. 

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

After a review of all the evidence, lay and medical, and including the Veteran's testimony and written assertions, with the resolution of reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating are more nearly approximated than those for the current 10 percent rating.  The Board's finding is based on evidence showing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The clinical evidence, including VA examinations in February 2008 and February 2009, demonstrates such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

Regarding depressed mood, the February 2008 examiner observed that mood and affect were subdued and sad.  Regarding suspiciousness, the February 2009 examiner reported that the Veteran admits being suspicious and feels that he cannot trust people, especially strangers.  The February 2008 report reflects the Veteran's reports of being hypervigilant, alert, and watchful of people around him when he is in public, and that he sits with his back to the walls and observes the exits and windows.  Regarding chronic sleep impairment, the February 2008 examiner recorded the Veteran's reports of troubled sleep; he reported that he tosses, turns, and sweats in his sleep.  The February 2009 examiner reported the Veteran's report of trouble sleeping, for which he has been taking a sleep aid.  Regarding mild memory loss, the February 2009 examiner found that the Veteran has very mild symptoms of memory loss, which the examiner opined are more related to PTSD than to traumatic brain injury.  A co-worker wrote in June 2008 that she had observed that the Veteran's memory loss had gotten worse every year, and that he could not remember from one day to the next.  

Regarding the effect of these symptoms on occupational and social functioning, the Board finds that there is some evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The February 2009 examiner reported that the Veteran was working until October 2008, but was then unemployed.  The Veteran worked at a printing company for more than seven and half years, and was terminated in July 2008, at which time he went to work for a pest control company where he worked for almost four months.  The Veteran testified that he had recently obtained a position as a supply technician, but it was hard for him to comprehend a lot of things.  According to the Veteran, he cannot concentrate, he rereads things more than just once because he cannot comprehend them, and, if he does not write things down, he will forget to do them.  He also testified that he recently took a course for work and had to drop out because he could not comprehend what was being taught.  

In terms of social impairment, the Veteran reported that he spends most of his time in the garage away from children.  On the VA Form 9, the Veteran reported that he is always angry, and he stays in his garage all of the time so he does not have to talk to anyone.  The February 2008 examiner recorded the Veteran's reports that through the years he had been involved with verbal arguments with superiors, coworkers, family members and strangers.  In sum, the evidence demonstrates some symptoms of the type and degree contemplated for a 30 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The Board has considered whether a rating higher than 30 percent is warranted, but finds that a higher rating is not warranted for any period of initial rating appeal.  In order to warrant a 50 percent rating, the evidence would have to show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

In this case, the Board finds that the lay and clinical evidence is not consistent with symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, or panic attacks more than once a week.  The Veteran has not described panic attacks, and he specifically denied them to the February 2009 examiner.  His speech has generally been described as normal.  The February 2009 examiner described the Veteran's affect as normal; he communicates normally, and his speech is coherent and relevant. 

In addition, the evidence is not consistent with impaired judgment or abstract thinking, or difficulty understanding complex commands.  The February 2009 examiner found the Veteran's thought process to be normal.  He found no impaired judgment, and noted that abstract thinking was intact.  The examiner found no difficulty in following simple or complex commands.  

While the Board has found mild memory loss in this case, the evidence is not consistent with impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  The February 2009 examiner found memory for remote and recent events was good.  The Veteran had three out of thee object recall after a period of 15 minutes.  He could repeat his telephone numbers forwards and backwards.  He appeared to the examiner to be a reliable historian.  In February 2008, memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.

Regarding disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, while the Board has acknowledged a certain level of occupational and social impairment, the evidence is not consistent with the degree of impairment contemplated at the 50 percent level.  Notably, the February 2008 examiner noted that the Veteran has become increasingly socially withdrawn, and has a history of becoming involved with verbal arguments with superiors, coworkers, family members and strangers.  Nevertheless, the examiner reported that the Veteran had performed well at his work; he found that the Veteran does not represent a threat to himself or anybody else, and was able to work on a full-time basis from a mental health point of view.  The Veteran testified that, although he does not trust most people, he does trust his wife.  He reported that socializing is limited to his family members.  

At the time of the February 2009 examination, the Veteran was not working.  He reported past instances of homicidal ideation.  He also admitted to past instances of assaultiveness and domestic violence; however, at the time of the examination, his behavior was found to be appropriate. 

Also significant are the assessments of the examiners regarding the Veteran's overall impairment.  The February 2009 examiner found the Veteran's level of impairment to be mild to moderate.  The February 2008 examiner found mild impairment.  The February 2009 examiner assigned a GAF score of 80.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  The February 2008 examiner assigned a GAF score of 55.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  These assessments and GAF scores are consistent with and underscore the Board's finding that a 30 percent rating, but not higher, is warranted.  

The Board has considered whether the presence of any symptomatology at higher ratings might make a 50 percent rating more appropriate; however, symptomatology of the degree contemplated for the 70 percent and 100 percent levels is almost entirely absent.  The Board acknowledges that the February 2009 examiner noted the Veteran's report of experiencing hallucinations when he is in a shower and feels that someone is getting in to his house and he is afraid that someone will hurt his wife.  The Veteran testified that this has happened three or four times when showering.  According to the Veteran, these auditory hallucinations go away as soon as he turns off the faucets.  He also testified that these hallucinations can be heard at night as well.  The examiner found that he does not have any history of delusions and he was not delusional at the time.  As noted above, the 100 percent rating contemplates symptoms of the type and degree as persistent delusions or hallucinations.  In this case, the Veteran testified that this has happened three or four times; thus, they are not persistent.  

Also, the presence of this symptomatology must be balanced against the absence of certain symptomatology at the type and degree contemplated for a 30 percent rating, such as panic attacks.  The Veteran has denied symptoms consistent with panic attacks.  The Board finds that the Veteran's overall impairment is best characterized by the criteria for the 30 percent level, and no higher level is more nearly approximated than the 30 percent level.  

For these reasons, the Board finds that, while a higher initial rating of 30 percent is warranted, the weight of the evidence is against a finding of an initial rating in excess of 30 percent for PTSD for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2009), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates all the Veteran's service-connected PTSD impairments and symptomatology.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss are specifically included in the rating schedule, and the assigned 30 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial 30 percent rating for PTSD, for the entire initial rating period, is granted.



REMAND

Increased Rating for Head Injury Residuals

A remand is required regarding the issue of entitlement to an increased rating in excess of 10 percent for head injury (with headaches and history of post-concussion syndrome).  This is to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran submitted a portion of VA treatment record showing treatment for migraine headaches occurring 3-4 times per week associated with vertigo.  That record was incomplete, but appears to reflect treatment for headaches in July 2009.  The most recent supplemental statement of the case indicates that the VA outpatient records obtained by the RO are only complete through March 2008.  Such records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to medical and other records from VA medical facilities.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

Initial Ratings for Hearing Loss, Cervical Spine, Right Hip Disabilities and Increased Rating for Lumbar Spine Disability

In addition, the Board notes that the Veteran filed a notice of disagreement with an April 2010 rating decision that granted service connection for bilateral hearing loss and assigned a zero percent initial rating, granted service connection for arthritis of the cervical spine and assigned a zero percent initial rating, granted service connection for osteoarthritis of the right hip and assigned a zero percent initial rating, and denied an increased rating (in excess of 10 percent) for degenerative arthritis of the lumbar spine.  The claims file does not reflect that the RO has yet prepared a statement of the case regarding these issues.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c)(2010); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of increase rating in excess of 10 percent for service-connected head injury (with headaches and history of post-concussion syndrome), higher initial rating than 0 percent for bilateral hearing loss, higher initial rating than 0 percent for arthritis of the cervical spine, higher initial rating than 0 percent for osteoarthritis of the right hip, and increased rating in excess of 10 percent for degenerative arthritis of the lumbar spine are REMANDED for the following action:

1.  Make as many requests as are necessary to obtain updated VA treatment records, including the complete record of the 2009 treatment for headaches, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

If the requested records are not available, or the search for such records otherwise yields negative results, provide the claimant with oral or written notice of that fact and make a record of any oral notice conveyed to the claimant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and notice that the claimant is ultimately responsible for providing the evidence.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of entitlement to an increased rating in excess of 10 percent for headaches should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

3.  Issue a statement of the case pertaining to the issues of entitlement to an initial rating in excess of 0 percent for bilateral hearing loss, initial rating in excess of 0 percent for osteoarthritis of the cervical spine, initial rating in excess of 0 percent for osteoarthritis of the right hip with bursitis, and increased rating in excess of 10 percent for degenerative arthritis of the lumbar spine.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


